DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks/Arguments”, filed on August 23, 2022, with respect to the rejection of claims 1-4,7,9,11-15 and 19 under 35 USC 103 as being unpatentable over the prior art of record have been fully considered and are persuasive.  Hence, said rejection has been withdrawn. However, upon a further and thorough review of the claims, the following rejections to the instant claims are now being presented:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12, 14 and 16 of co-pending Application No. 16/684,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Regarding independent claims 1 and 12, and dependent claims 2, 9, 11, 13, and 19, claim 16 of co-pending Application 16/684,516 fully encompasses all that is recited in these instant claims.
Regarding claims 3 and 14, claim 7 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of these instant claims. 
Regarding claims 4 and 15, claim 8 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of these instant claims. 
Regarding claims 5 and 16, claim 9 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of these instant claims.
Regarding claims 6 and 17, claim 11 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of these instant claims. 
Regarding claim 7, claim 12 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of the instant claim. 
Regarding claim 8 and 18, claim 14 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of these instant claims. 
Regarding claim 10, claim 9 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of the instant claim. 
Regarding claim 20, claim 10 (in combination with claim 16) of co-pending Application 16/684,516 encompasses the limitations of the instant claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, Applicant recites: 
“A machine for preparing a smokeable product, the machine comprising: 
a)  a housing having:
i)   a capsule receiving compartment configured to receive a capsule used to prepare the smokeable product;
ii)  a rolling medium holder configured to receive and retain a rolling medium, and dispense the smokeable product; and 
iii) a support structure slidably coupled to a top surface of the housing, the support structure supporting:
    1) a tamper coupled to the support structure and configured to puncture the capsule to permit and facilitate movement of smokeable material from the capsule into a rolling medium” (emphasis added).

However, the recitation “a housing having” is confusing because it is not clear what the transitional word “having” means because of the recitation that follows. The structural elements which follow this word include elements that do not necessarily appear to “comprise” the housing structure itself but, rather, include elements that are provided/located “in” the housing. In other words, it is not clear whether “a housing having” is intended to convey elements that are enclosed within the housing, or elements that make up the construction of the housing. Further, the “iii) a support structure” recitation reflects an element which is essentially “coupled to” a top of the “housing”, and is not actually a part of the housing, itself, at all, which creates further confusion. The Examiner will interpret the claims as if they recited the following and suggests that Applicant amend the claims to include the following wording for independent claim 1, in order to obviate the above concerns/issues (Note: said suggested wording finds support from the instant Abstract): 
 “1) A machine for preparing a smokeable product, the machine comprising: 
a)  a housing; 
b)  within the housing configured to receive a capsule used to prepare the smokeable product; 
c)  coupled to the housing configured to receive and retain a rolling medium, and dispense the smokeable product; and 
d) 
  1) a tamper coupled to the support structure and configured to puncture the capsule to permit and facilitate movement of smokeable material from the capsule into a rolling medium”.

Regarding independent claim 12, some, but not all, of the above-mentioned issues are evident in this claim as well. It is suggested that independent 12 be similarly worded as follows:
 “12) A machine for preparing a smokeable product, the machine comprising: 
a)  a housing; 
b)  
c)  
d) the 
Appropriate claim amendment is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIONNE W. MAYES/Examiner, Art Unit 1747